Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 14, 2022 has been entered.
Claims 1-3, 6-8, 10, and 11 remain pending in the application, and are examined. Claims 4, 5, and 9 are canceled.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Interpretation
Claims 1 and 11 refer to “a measuring unit”. For purposes of compact prosecution, the term “a measuring unit” has been examined as any device capable of measuring, such as a detector or sensor.
Claims 2 and 3 refer to “a liquid amount detector”. For purposes of compact prosecution, the term “a liquid amount detector” has been examined as any device capable of detecting, such as a detector or sensor.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit” in claims 1, 8, and 11, and “an output unit” in claims 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0064] of the Pre-Grant Publication of the instant Application, US 2019/0383843 A1 (“Ogawa”) teaches the storage unit being a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory. For purposes of examination, the examiner will interpret the storage unit to be a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof. [0060] of Ogawa teaches the output unit being a display unit such as a liquid crystal display device. For purposes of examination, the examiner will interpret the output unit to be a display unit such as a liquid crystal display device, and equivalents thereof. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isagane (Translation of JP Pub. No. 2017-20956; already of record) in view of Mizumoto et al. (US Pub. No. 2013/0111978; hereinafter Mizumoto; already of record), further in view of Kosaka et al. (EP Pub. No. 2151690; hereinafter Kosaka; already of record).

Regarding claim 1, Isagane discloses an automatic analyzer (Pg. 1 2nd Para.). The automatic analyzer comprises: 
	A measurement unit (Pg. 1 2nd Para., the automatic analyzer can be considered a measurement unit) comprising: 
	a diluted sample holding unit configured to hold a plurality of dilution containers into which a first diluted sample obtained by diluting a first sample to be tested is dispensed (Pg. 4 3rd Para., see Fig. 2 at plurality of dilution containers 23 in dilution turntable 3). 
	A reaction container holding unit configured to hold a plurality of reaction containers (Pg. 4 6th Para., see Fig. 2 at plurality of reaction vessels 26 in reaction turntable 6).
	A dispensing device configured to dispense the first diluted sample from the dilution containers to the reaction containers (Pg. 4 Last Para. – Pg. 5 2nd Para., see Fig. 2 at sampling pipette 8 for sucking diluted specimen from dilution containers 23 of dilution turntable 3 into reaction containers 26 of reaction turntable 6). 
	A measuring unit configured to perform optical measurement of the first diluted sample reacted with reagents corresponding to test items in the reaction containers (Pg. 6 2nd Para., see Fig. 2 at multiwavelength photometer 16 for optically measuring diluted specimens that have been injected into reaction containers 26 and reacted with reagents).
	A storage unit configured to store information on the first diluted sample associated with each of the dilution containers (Pg. 6 9th Para., recording unit 32 is a hard disk drive or a semiconductor memory, and records the concentration of the measurement item of each specimen. The storage unit has been interpreted under 35 U.S.C. 112(f) as a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof, as shown in the Claim Interpretation section).
	A dispensing control unit configured to control a dispensing by the dispensing device (Pg. 6 7th Para.). 
	The dispensing control unit is configured to cause the measurement unit to retest a sample when retesting a test item among a plurality of test items for which the necessity of retest has occurred according to a measurement result in an initial test, and causes the dispensing device to perform a retest dispensing process of collecting the first diluted sample for retest from the extracted dilution container (Pg. 9 3rd-2nd to Last Paras., the computer controls the analyzer to re-examine a general sample by aspirating a predetermined amount of the sample and diluting it, and measures the measurement items for the sample to be retested, Pg. 10 4th to Last Para., the sample may be diluted during measurement before the retest. Therefore, for retest, an amount of the diluted sample may be aspirated from a container for measuring the measurement items to be retested)54W8859Page 2 of 9Application No. 16/442,927Paper Dated: October 7, 2021In Reply to USPTO Correspondence of July 9, 2021Attorney Docket No. 7314-1904058.	Isagane fails to explicitly disclose:
That the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device;
That the dispensing control unit is configured to cause the measurement unit to extract a dilution container for collecting the first diluted sample for retest among the plurality of dilution containers storing a same diluted sample as the first diluted sample in a dilution container for retest by searching for the information on the first diluted sample stored in the storage unit, wherein the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution;
That the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit;
That the dispensing control unit causes the dispensing device to perform the retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest; and
That the dispensing control unit re-extracts, based on the calculated residual liquid amount, another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest, by searching for the information on the first diluted sample stored in the storage unit, when it is determined that the calculated residual liquid amount is smaller than the usage amount of the first diluted sample collected in the retest.
	Mizumoto is in the analogous field of sample analyzers (Mizumoto [0008]). Mizumoto teaches a control unit that is configured to cause a measurement unit to extract a container for collecting a sample for testing among a plurality of containers storing the same sample as the container for testing by searching for the information on the sample stored in the storage unit (Mizumoto; [0008], a control section determines the amount of liquid in a sample container and compares it to an amount necessary to perform measurements in a first and second measurement unit. When there is insufficient sample present, the control section control the first and second measurement apparatuses and a transporting apparatus such that the sample is not aspirated from the sample container, [0058], a storage section may include a ROM, RAM, or hard disk. The storage unit has been interpreted under 35 U.S.C. 112(f) as a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof, as shown in the Claim Interpretation section, [0102], the sample insufficiency information is stored in the hard disk, Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom). Mizumoto further teaches a dispensing control unit that re-extracts another container among a plurality of containers storing the same sample when it is determined that a residual liquid amount is smaller than a required usage amount for testing (Mizumoto; [0008], Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing control unit, dilution containers and sample for retest in the automatic analyzer of Isagane so that the dispensing control unit is configured to cause the measurement unit to extract a dilution container for collecting the first diluted sample for retest among the plurality of dilution containers storing a same diluted sample as the first diluted sample in a dilution container for retest by searching for the information on the diluted sample stored in the storage unit, and have the dispensing control unit re-extract another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest when it is determined that the residual liquid amount is smaller than the usage amount of the first diluted sample collected in the retest as in Mizumoto. Mizumoto teaches that it is beneficial to ensure that there is sufficient sample volume remaining in a sample container prior to beginning a sample aspiration process, thereby enhancing the efficiency of the sample aspiration process (Mizumoto; [0008], Claim 2, [0007]).
	Modified Isagane fails to explicitly disclose:
That the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device;
That the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution;
That the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit;
That the dispensing control unit causes the dispensing device to perform the retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest; and
That the dispensing control unit re-extracts by searching for the information on the first diluted sample stored in the storage unit.
	Kosaka is in the analogous field of sample analyzers (Kosaka [0001]). Kosaka teaches a storage unit that stores an amount of sample dispensed into each of a plurality of containers, and a required usage amount of sample collected by a dispensing device (Kosaka [0154], the CPU determines the volume of blood necessary to perform re-examination, and reads a volume of blood sample remaining in the sample container). Kosaka further teaches a control unit that calculates a residual amount of sample remaining in a container based on information in the storage unit, and causes the dispensing device to perform a dispensing process when it is determined that the calculated residual liquid amount is greater than or equal to the required usage amount of sample (Kosaka; [0154]-[0158], the control apparatus calculates a remaining volume of blood sample by subtracting the volume of blood needed for testing from the total amount in the container, and stores the remaining volume. This calculated remaining volume is compared with an amount needed for testing, and when calculated remaining amount is greater than the amount needed for testing, the sample is re-examined by aspirating the sample, see also Fig. 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage unit, dilution containers, dispensing control unit, and diluted sample in the extracted dilution container in the automatic analyzer of modified Isagane so that the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device, the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit, and the dispensing control unit causes the dispensing device to perform the retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest as in Kosaka. Kosaka teaches that it is important that a sufficient amount of sample is remaining in the sample container in order to carry out re-examination, or else the analysis would need to be halted, decreasing the efficiency of the re-examination process (Kosaka; [0154]-[0158], Fig. 32, [0002], [0147]). Kosaka further teaches that calculating the amount of residual liquid in a container will allow for the amount of residual liquid in the container to be automatically updated (Kosaka [0154]-[0158]), thereby automating the process and increasing efficiency.
	Modified Isagane fails to explicitly disclose:
That the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution; and
That the dispensing control unit re-extracts by searching for the information on the first diluted sample stored in the storage unit.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the same diluted sample be a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution. The motivation would have been to ensure that the same diluted sample has the same properties as the first diluted sample, thereby ensuring that any analysis performed on the samples is consistent. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dispensing control unit re-extract by searching for the information on the first diluted sample stored in the storage unit. The motivation would have been to ensure that the dispensing control unit re-extracts a container that contains the same diluted sample as the first diluted sample, thereby ensuring that any analysis performed on the diluted samples is consistent.
	Note: The instant Claims contain a large amount of functional language (ex: “configured to hold…”, “configured to dispense…”, “configured to store…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of modified Isagane to have the same diluted sample be a sample obtained by diluting a same sample as the first sample to be tested with the same dilution sample, and have the dispensing control unit re-extract by searching for the information on the first diluted sample stored in the storage unit ensuring that a subsequent sample to be extracted and analyzed is identical in composition to the first diluted sample, thereby ensuring that subsequent analysis of the samples is consistent, provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).

Regarding claim 2, modified Isagane discloses the automatic analyzer according to claim 1. Modified Isagane further discloses the dilution containers (see Claim 1 above at Isagane teaching the dilution containers in Pg. 4 3rd Para., Fig. 2), the dispensing control unit (see Claim 1 above at Isagane teaching the dispensing control unit in Pg. 6 7th Para.), and the retest dispensing process of collecting the first diluted sample for retest from the extracted dilution container (see Claim 1 above at Isagane teaching the retest dispensing process of collecting diluted sample in Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to last Para.).
	Modified Isagane fails to explicitly disclose:
a liquid amount detector configured to acquire a liquid amount in each of the dilution containers, wherein 
the dispensing control unit causes the liquid amount detector to acquire the liquid amount in the extracted dilution container, and causes the dispensing device to perform the retest dispensing process of collecting the first diluted sample for retest from the extracted dilution container when it is determined that the acquired liquid amount is equal to or more than a usage amount of the first diluted sample collected in the retest.
	Mizumoto further teaches a liquid amount detector configured to acquire a liquid amount in each of the dilution containers (Mizumoto; [0008], Claim 1, the detection section detects information about an amount of sample in the sample container), and a control unit that causes the liquid amount to detector to detect an amount of liquid in a container, and cause the dispensing device to perform the dispensing process when it is determined that the liquid amount is greater than or equal to an amount of sample required for testing (Mizumoto; [0008], [0087], when there is a sufficient amount of sample in the sample container, the CPU causes the nozzle to aspirate the sample). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dilution containers, dispensing control unit, and retest dispensing process of collecting the diluted sample for retest from the extracted dilution container in the automatic analyzer of modified Isagane by including a liquid amount detector, and having the dispensing control unit cause the liquid amount detector to detect a liquid amount in the extracted dilution container, and perform the retesting process when the liquid amount is greater than or equal to an amount required for retesting as in Mizumoto. Mizumoto teaches that it is beneficial to ensure that there is sufficient sample volume remaining in a sample container prior to beginning a sample aspiration process, thereby enhancing the efficiency of the sample aspiration process (Mizumoto; [0008], Claim 2, [0007]).

Regarding claim 3, modified Isagane discloses the automatic analyzer according to claim 1. Modified Isagane further discloses the dilution containers (see Claim 1 above at Isagane teaching the dilution containers in Pg. 4 3rd Para., Fig. 2), the dispensing control unit (see Claim 1 above at Isagane teaching the dispensing control unit in Pg. 6 7th Para.), and the retest dispensing process of collecting the diluted sample for retest from the extracted dilution container (see Claim 1 above at Isagane teaching the retest dispensing process of collecting diluted sample in Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to last Para.).
	Modified Isagane fails to explicitly disclose:
a liquid amount detector configured to acquire a liquid amount in each of the dilution containers, wherein 
the dispensing control unit causes the liquid amount detector to acquire the liquid amount in the extracted dilution container, and extracts another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest when it is determined that the acquired liquid amount is smaller than a usage amount of the first diluted sample collected in the retest.
	Mizumoto further teaches a liquid amount detector configured to acquire a liquid amount in each of the dilution containers (Mizumoto; [0008], Claim 1, the detection section detects information about an amount of sample in the sample container), and a control unit that causes the liquid amount detector to detect an amount of liquid in a container, and extracts another container among a plurality of containers storing the same sample when it is determined that the detected liquid amount is smaller than an amount of sample required for testing (Mizumoto; [0008], Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dilution containers, dispensing control unit, and retest dispensing process of collecting the diluted sample for retest from the extracted dilution container in the automatic analyzer of modified Isagane by including a liquid amount detector, and having the dispensing control unit cause the liquid amount detector to detect a liquid amount in the extracted dilution container, and extract a different dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest when it is determined that the detected liquid amount is smaller than an amount of diluted sample required for retesting as in Mizumoto. Mizumoto teaches that it is beneficial to ensure that there is sufficient sample volume remaining in a sample container prior to beginning a sample aspiration process, thereby enhancing the efficiency of the sample aspiration process (Mizumoto; [0008], Claim 2, [0007]).

Regarding claim 6, modified Isagane discloses the automatic analyzer according to claim 1. Modified Isagane further discloses that the dispensing control unit is configured to cause the measurement unit to extract the dilution container from which the first diluted sample is collected to perform the initial test among the plurality of dilution containers storing the same diluted sample as the dilution container for retest (Isagane; Pg. 9 3rd-2nd to Last Paras., the computer controls the analyzer to re-examine a general sample by aspirating a predetermined amount of the sample and diluting it, and measures the measurement items for the sample to be retested, Pg. 10 4th to Last Para., the sample may be diluted during measurement before the retest. Therefore, for retest, an amount of the diluted sample may be aspirated from a container for measuring the measurement items to be retested. As the sample is diluted during the first test, all of the dilution containers contain the same diluted sample as that used in the initial test and the retest).

Regarding claim 7, modified Isagane discloses the automatic analyzer according to claim 1. Modified Isagane further discloses dispensing for retest (see Claim 1 above Isagane teaching dispensing for retest in Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to Last Para.) and the dilution containers (see Claim 1 above at Isagane teaching the dilution containers in Pg. 4 3rd Para., Fig. 2). 
	Modified Isagane fails to explicitly disclose an output unit configured to output a notification that the dispensing for retest is not performed when the dispensing control unit does not extract the dilution container.
	Mizumoto further teaches an output unit configured to output a notification that dispensing is not performed when the dispensing control unit does not extract a container (Mizumoto; Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom. Therefore, sample is not aspirated from the first sample container, see Fig. 9B at sample insufficiency notification screen. The output unit has been interpreted under 35 U.S.C. 112(f) as being a display unit such as a liquid crystal display device, and equivalents thereof as shown in the Claim Interpretation section. As the insufficiency notification screen performs the same function as an LCD display, is interchangeable with an LCD display, and there are not substantial differences between an insufficiency notification screen and an LCD display, the insufficiency notification screen is an equivalent. See MPEP 2183). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing for retest and the dilution containers in the automatic analyzer of modified Isagane to include an output unit configured to output a notification that the dispensing for retest is not performed when the dispensing control unit does not extract the dilution container as in Mizumoto. Mizumoto teaches that a sample insufficiency notification screen can easily inform a user that there is a sample whose amount is insufficient, and where the sample is located (Mizumoto [0137]), thereby enabling the user to perform necessary actions to replace the sample container, fill it to a sufficient level, or perform another desired action.

Regarding claim 8, modified Isagane discloses the automatic analyzer according to claim 1. Modified Isagane further discloses the storage unit (see Claim 1 above at Isagane teaching the storage unit in Pg. 9 6th Para.), the dilution containers (see Claim 1 above at Isagane teaching the dilution containers in Pg. 4 3rd Para., see Fig. 2), the dispensing control unit (see Claim 1 above at Isagane teaching the dispensing control unit in Pg. 6 7th Para.), and extracting a dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest (see Claim 1 above at Isagane teaching extracting a dilution container in Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to Last Para.).
	Modified Isagane fails to explicitly disclose that:
the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit, and extracts a dilution container having the maximum residual liquid amount among the plurality of dilution containers storing the same diluted sample as the dilution container for retest.
	Kosaka teaches a dispensing control unit that calculates a residual amount of sample remaining in a container based on information stored in the storage unit (Kosaka; [0154]-[0158], see also Fig. 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage unit, dilution containers, and dispensing control unit in the automatic analyzer of modified Isagane so that the dispensing control unit calculates a residual liquid amount of the diluted sample remaining in the extracted dilution container based on the information stored in the storage unit as in Kosaka. Kosaka teaches that it is important that a sufficient amount of sample is remaining in the sample container in order to carry out re-examination, or else the analysis would need to be halted, decreasing the efficiency of the re-examination process (Kosaka; [0154]-[0158], Fig. 32, [0002], [0147]). Kosaka further teaches that calculating the amount of residual liquid in a container will allow for the amount of residual liquid in the container to be automatically updated (Kosaka [0154]-[0158]), thereby automating the process and increasing efficiency.
	Modified Isagane fails to explicitly disclose calculating a residual liquid amount of the first diluted sample remaining in each of the dilution containers, and extracting a dilution container having the maximum residual liquid amount among the plurality of dilution containers storing the same diluted sample as the dilution container for retest.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a residual liquid amount of the first diluted sample remaining in each of the dilution containers, and extract the dilution container with the maximum residual liquid amount. The motivation would have been to select the container with the most potential dispensing processes that can be performed on it, thereby minimizing the number of times that the container must be switched due to insufficient volume and enhancing the efficiency of the dispensing processes.
	Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of modified Isagane to extract the dilution container with the maximum residual liquid amount providing the advantage of selecting the container with the most potential dispensing processes that can be performed on it, thereby minimizing the number of times that the container must be switched due to insufficient volume and enhancing the efficiency of the dispensing processes, provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).

Regarding claim 10, modified Isagane discloses the automatic analyzer according to claim 8. Modified Isagane further discloses the diluted sample (see Claim 1 above at Isagane teaching the diluted sample in Pg. 4 3rd Para., Fig. 2), and the dispensing for retest (see Claim 1 above at Isagane teaching dispensing for retest in Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to Last Para.).
	Modified Isagane fails to explicitly disclose an output unit configured to output a notification that the dispensing for retest is not performed when the dispensing control unit determines that the residual liquid amount of the first diluted sample in the extracted dilution container is smaller than the usage amount of the first diluted sample collected in the retest.
	Mizumoto further teaches an output unit configured to output a notification that dispensing is not performed when the control unit determines that a residual liquid amount in a container is smaller than a required liquid amount (Mizumoto; [0008], an amount of sample in a sample container is determined by a control unit to be insufficient if it is less than the amount required to perform measurements in first and second measurement units, Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom. Therefore, sample is not aspirated from the first sample container, see Fig. 9B at sample insufficiency notification screen. The output unit has been interpreted under 35 U.S.C. 112(f) as being a display unit such as a liquid crystal display device, and equivalents thereof as shown in the Claim Interpretation section. As the insufficiency notification screen performs the same function as an LCD display, is interchangeable with an LCD display, and there are not substantial differences between an insufficiency notification screen and an LCD display, the insufficiency notification screen is an equivalent. See MPEP 2183). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diluted sample and the dispensing for retest in the automatic analyzer of modified Isagane by providing an output unit configured to output a notification that the dispensing for retest is not performed when the dispensing control unit determines that the residual liquid amount of the first diluted sample in the extracted dilution container is smaller than the usage amount of the first diluted sample collected in the retest as in Mizumoto. Mizumoto teaches that a sample insufficiency notification screen can easily inform a user that there is a sample whose amount is insufficient, and where the sample is located (Mizumoto [0137]), thereby enabling the user to perform necessary actions to replace the sample container, fill it to a sufficient level, or perform another desired action.

Regarding claim 11, Isagane discloses an automatic analysis method by an automatic analyzer (Pg. 1 2nd Para.). The automatic analyzer includes: 
	a measurement unit (Pg. 1 2nd Para., the automatic analyzer can be considered a measurement unit) comprising: 
	a diluted sample holding unit configured to hold a plurality of dilution containers into which a first diluted sample obtained by diluting a first sample to be tested is dispensed (Pg. 4 3rd Para., see Fig. 2 at plurality of dilution containers 23 in dilution turntable 3). 
	A reaction container holding unit configured to hold a plurality of reaction containers (Pg. 4 6th Para., see Fig. 2 at plurality of reaction vessels 26 in reaction turntable 6). 
	A dispensing device configured to dispense the first diluted sample from the dilution containers to the reaction containers (Pg. 4 Last Para. – Pg. 5 2nd Para., see Fig. 2 at sampling pipette 8 for sucking diluted specimen from dilution containers 23 of dilution turntable 3 into reaction containers 26 of reaction turntable 6). 
	A measuring unit configured to perform optical measurement of the first diluted sample reacted with reagents corresponding to test items in the reaction containers (Pg. 6 2nd Para., see Fig. 2 at multiwavelength photometer 16 for optically measuring diluted specimens that have been injected into reaction containers 26 and reacted with reagents).
	A storage unit configured to store information on the first diluted sample associated with each of the dilution containers (Pg. 6 9th Para., recording unit 32 is a hard disk drive or a semiconductor memory, and records the concentration of the measurement item of each specimen. The storage unit has been interpreted under 35 U.S.C. 112(f) as a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof, as shown in the Claim Interpretation section). 
	A dispensing control unit configured to control a dispensing by the dispensing device (Pg. 6 7th Para.). 
	The dispensing control unit is configured to cause the measurement unit to retest among the plurality of sample containers storing the same sample when retesting a test item for which the necessity of retest has occurred according to a measurement result in an initial test, among a plurality of test items (Pg. 9 3rd-2nd to Last Paras., the computer controls the analyzer to re-examine a general sample by aspirating a predetermined amount of the sample and diluting it, and measures the measurement items for the sample to be retested, Pg. 10 4th to Last Para., the sample may be diluted during measurement before the retest. Therefore, for retest, an amount of the diluted sample may be aspirated from a container for measuring the measurement items to be retested). 
	The dispensing device performs a retest dispensing process of collecting the sample for retest from the extracted container by a control of the dispensing control unit (Pg. 9 3rd-2nd to Last Paras., Pg. 10 4th to Last Para.).
	Isagane fails to explicitly disclose:
That the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device;
That the dispensing control unit is configured to cause the measurement unit to extract a dilution container for collecting the first diluted sample for retest among the plurality of dilution containers storing a same diluted sample as the first diluted sample in a dilution container for retest by searching for the information on the diluted sample stored in the storage unit, wherein the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution;
That the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit; 
That the dispensing device performs a retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest; and
That the dispensing control unit re-extracts, based on the calculated residual liquid amount, another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest, by searching for the information on the first diluted sample stored in the storage unit, when it is determined that the calculated residual liquid amount is smaller than the usage amount of the diluted sample collected in the retest.
	Mizumoto is in the analogous field of sample analyzers (Mizumoto [0008]). Mizumoto teaches a control unit that is configured to cause a measurement unit to extract a container for collecting a sample for testing among a plurality of containers storing the same sample as the container for testing by searching for the information on the sample stored in the storage unit (Mizumoto; [0008], a control section determines the amount of liquid in a sample container and compares it to an amount necessary to perform measurements in a first and second measurement unit. When there is insufficient sample present, the control section control the first and second measurement apparatuses and a transporting apparatus such that the sample is not aspirated from the sample container, [0058], a storage section may include a ROM, RAM, or hard disk. The storage unit has been interpreted under 35 U.S.C. 112(f) as a large-capacity recording device such as a hard disk drive (HDD) or a semiconductor memory, and equivalents thereof, as shown in the Claim Interpretation section, [0102], the sample insufficiency information is stored in the hard disk, Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom). Mizumoto further teaches a dispensing control unit that re-extracts another container among a plurality of containers storing the same sample when it is determined that a residual liquid amount is smaller than a required usage amount for testing (Mizumoto; [0008], Claim 2, after a first sample container has been determined to have insufficient sample, the same process of determining sample sufficiency is performed for a sample container located behind the sample container. If the sample container has sufficient sample, sample is aspirated therefrom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispensing control unit, dilution containers and sample for retest in the method of Isagane so that the dispensing control unit is configured to cause the measurement unit to extract a dilution container for collecting the first diluted sample for retest among the plurality of dilution containers storing a same diluted sample as the first diluted sample in a dilution container for retest by searching for the information on the diluted sample stored in the storage unit, and have the dispensing control unit re-extract another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest when it is determined that the residual liquid amount is smaller than the usage amount of the diluted sample collected in the retest as in Mizumoto. Mizumoto teaches that it is beneficial to ensure that there is sufficient sample volume remaining in a sample container prior to beginning a sample aspiration process, thereby enhancing the efficiency of the sample aspiration process (Mizumoto; [0008], Claim 2, [0007]).
	Modified Isagane fails to explicitly disclose:
That the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device;
That the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution;
That the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit;
That the dispensing device performs a retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest; and
That the dispensing control unit re-extracts by searching for the information on the first diluted sample stored in the storage unit.
	Kosaka is in the analogous field of sample analyzers (Kosaka [0001]). Kosaka teaches a storage unit that stores an amount of sample dispensed into each of a plurality of containers, and a required usage amount of sample collected by a dispensing device (Kosaka [0154], the CPU determines the volume of blood necessary to perform re-examination, and reads a volume of blood sample remaining in the sample container). Kosaka further teaches a control unit that calculates a residual amount of sample remaining in a container based on information in the storage unit, and causes the dispensing device to perform a dispensing process when it is determined that the calculated residual liquid amount is greater than or equal to the required usage amount of sample (Kosaka; [0154]-[0158], the control apparatus calculates a remaining volume of blood sample by subtracting the volume of blood needed for testing from the total amount in the container, and stores the remaining volume. This calculated remaining volume is compared with an amount needed for testing, and when calculated remaining amount is greater than the amount needed for testing, the sample is re-examined by aspirating the sample, see also Fig. 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage unit, dilution containers, dispensing control unit, and diluted sample in the extracted dilution container in the method of modified Isagane so that the storage unit stores, as the information on the first diluted sample, a dispensing amount of the first diluted sample dispensed into each of the dilution containers, and a usage amount of the first diluted sample collected from the dilution containers by the dispensing device, the dispensing control unit calculates a residual liquid amount of the first diluted sample remaining in each of the dilution containers based on the information stored in the storage unit, and the dispensing device performs a retest dispensing process when it is determined that the calculated residual liquid amount of the first diluted sample remaining in the extracted dilution container is equal to or more than the usage amount of the first diluted sample collected in the retest as in Kosaka. Kosaka teaches that it is important that a sufficient amount of sample is remaining in the sample container in order to carry out re-examination, or else the analysis would need to be halted, decreasing the efficiency of the re-examination process (Kosaka; [0154]-[0158], Fig. 32, [0002], [0147]). Kosaka further teaches that calculating the amount of residual liquid in a container will allow for the amount of residual liquid in the container to be automatically updated (Kosaka [0154]-[0158]), thereby automating the process and increasing efficiency.
Modified Isagane fails to explicitly disclose:
That the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution; and
That the dispensing control unit re-extracts by searching for the information on the first diluted sample stored in the storage unit.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the same diluted sample be a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution. The motivation would have been to ensure that the same diluted sample has the same properties as the first diluted sample, thereby ensuring that any analysis performed on the samples is consistent. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dispensing control unit re-extract by searching for the information on the first diluted sample stored in the storage unit. The motivation would have been to ensure that the dispensing control unit re-extracts a container that contains the same diluted sample as the first diluted sample, thereby ensuring that any analysis performed on the diluted samples is consistent.
	Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of modified Isagane to have the same diluted sample be a sample obtained by diluting a same sample as the first sample to be tested with the same dilution sample, and have the dispensing control unit re-extract by searching for the information on the first diluted sample stored in the storage unit ensuring that a subsequent sample to be extracted and analyzed is identical in composition to the first diluted sample, thereby ensuring that subsequent analysis of the samples is consistent, provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-10 of their Remarks that Isagane, Mizumoto and Kosaka do not teach that “the same diluted sample is a sample obtained by diluting a same sample as the first sample to be tested, with the same dilution solution”, and “that the dispensing control unit re-extracts, based on the calculated residual liquid amount, another dilution container among the plurality of dilution containers storing the same diluted sample as the dilution container for retest, by searching for the information on the first diluted sample stored in the storage unit, when it is determined that the calculated residual liquid amount is smaller than the usage amount of the first diluted sample collected in the retest”. However, while Isagane, Mizumoto, and Kosaka do not teach these specific limitations, the Examiner contends that these limitations would not have required an inventive step for one having ordinary skill in the art at the time of the filing date of the invention. Using a diluted sample that was prepared using the same sample and same dilution solution would ensure that the analyzed sample has a similar composition, thereby ensuring any subsequent analysis of the sample is consistent as well. Further, searching for information on the first diluted sample in the storage unit would ensure that only those samples that are made from a first diluted sample are selected, thereby ensuring that only samples containing similar compositions are selected by the dispensing control unit. This would also ensure that any subsequent analysis of the sample is consistent. For a more detailed explanation, please see the rejections of Claims 1 and 11 in the 35 U.S.C. 103 claim rejection section of this instant Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798